Vacated by Supreme Court, January 24, 2005

                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4397



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RONNELL KING, a/k/a Life,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-02-47)


Submitted:   April 9, 2004            Decided:   September 15, 2004


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant. Rose Mary
Parham, Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Appellant    Ronnell   King     was   convicted    by   a   jury    of

carjacking, 18 U.S.C. §§ 2 and 2119 (2000), possession of a firearm

in relation to a carjacking, 18 U.S.C. §§ 2 and 924(c)(1)(A)(ii)

(2000), and being a felon in possession of a firearm, 18 U.S.C.

§§ 922(g)(1), 922(g)(8) and 924(a) (2000).             The district court

sentenced King to 235 months in prison.          King timely appealed.

           King’s appellate counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967) raising three issues:

(1)   whether   there   was   sufficient    evidence   to    convict    on    the

carjacking charges; (2) whether there was sufficient evidence to

convict on the felon in possession charge; and (3) whether the

district court erred in its sentencing calculation relative to the

felon in possession charge.       King has filed a pro se supplemental

brief raising various additional issues.            King has also filed a

motion to strike the Anders brief submitted by counsel and a motion

for appointment of new counsel.      The Government has elected not to

file a brief.

           We have reviewed the issues presented by Anders counsel

as well as the issues presented by King in his pro se supplemental

brief and accompanying motions and conclude they are without merit.

Construing the evidence presented at trial in the light most

favorable to the Government, we find it sufficient to support

King’s jury convictions.       See Glasser v. United States, 315 U.S.


                                   - 2 -
60, 80 (1942).   We also find King was properly sentenced.   As for

King’s claims of ineffective assistance of counsel, because the

record on appeal does not conclusively show ineffective assistance,

those claims should be asserted in a 28 U.S.C. § 2255 (2000)

action, not on direct appeal.   See United States v. King, 119 F.3d

290, 295 (4th Cir. 1997).

          We have independently reviewed the entire record in this

case in accordance with Anders and have found no meritorious issues

for appeal.   We therefore affirm King’s convictions and sentence.1

We further deny King’s motion to strike the Anders brief and deny

his motion for appointment of new counsel.     This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal




     1
          Counsel for King has filed a motion seeking permission to
file a supplemental brief and joint appendix so as to challenge
certain aspects of his sentence under Blakely v. Washington, 124 S.
Ct. 2531 (2004). The motion is hereby granted, and the motion to
file supplemental briefs is deemed to provide the supplemental
argument regarding the effects of Blakely. After consideration of
the order issued by the en banc court in United States v. Hammoud,
No. 03-4253 (4th Cir. August 2, 2004), we find no error in King’s
sentence.

                                - 3 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -